Citation Nr: 1429457	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  09-00 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for an ankle disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and W.H.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1972 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2010, the Veteran was afforded a hearing, conducted via videoconferencing equipment, before the undersigned, who is rendering the determination in his claim.  A transcript of the proceeding has been included in the claims folder.

The Board subsequently remanded the case for further development in July 2010.  That development was completed, and the case was returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's July 2010 remand instructions, the Veteran was provided with a VA examination for his low back and ankle disorders.  In July 2010, VA examination was provided, without an etiological opinion.  In June 2011, the Veteran's claims file was referred to another VA examiner for the purpose of providing the Veteran with a medical opinion for his claims.  In the June 2011 report, the examiner noted that with regard to the Veteran's low back disorder, "[i]t is possible that [the injury from service] remained constant and chronic and that he continued to have a low level of either functional or non-functional instability from muscular or ligamentous injury."  He also noted that degenerative lumbar spine disease is common among the middle-aged, particularly in patients who are decompensated from lack of mobility.  He concluded that it is "equally as likely as not that the patient's diagnosis of degenerative disease of the lumbar spine is a result of his undiagnosed injury while in basic training."

The AOJ referred the file back to the same examiner for an addendum opinion, to provide a rationale taking into account two post-service events noted by the examiner in the Veteran's medical history.  In July 2011, the VA examiner stated that there is an unknown correlation between chronic lumbar strain or actual back injury in a younger person and resultant diagnosis of lumbar degenerative disease.  He found that it is likely that the Veteran's degenerative disc disease is due to aging, but that he was not able to rule out the possibility that an undiagnosed injury while in Basic Training in 1972, "potentially accelerated his pre-existing predisposition for degenerative disease in his back."  The examiner concluded that it is less likely than not that the Veteran's degenerative disc disease is related to any injury sustained during Basic Training, or any specific non-bony traumatic injury while in a car accident or while playing baseball.  He found it was more likely than not an age-related phenomenon, which he could not specifically pinpoint to one traumatic episode.  

It is well established that when VA undertakes to provide a VA examination or provide a VA opinion, it must ensure that the examination or opinion is adequate.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  

In both the June and July 2011 VA medical opinions, the examiner relied upon a medical history wherein the Veteran suffered additional injury to his back in 1982, from a motor vehicle accident, and in 1997, while playing baseball.  The Board notes that neither of these incidents is documented in the records contained in the Veteran's VA claims file, and there is no indication this examiner personally interviewed the Veteran.  As the examiner makes reference to being unable to distinguish between traumatic etiologies, the Board finds that he, at least in part, relied upon this information in coming to his conclusion.  The Board also notes that the examiner's numerous equivocal statements render a good deal of the rationale speculative in nature, and thus further diminish the probative value of the opinions.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim).  The examination reports with regard to the low back disorder, therefore, carry little probative weight and are inadequate for adjudicatory purposes.  On remand, an addendum VA medical opinion should be sought on the question of the etiology of the Veteran's low back disorder, which contemplates the Veteran's complete and correct medical history, and which provides a well-explained rationale.

Additionally, further review of the Veteran's claims file reveals service treatment records potentially indicative of a back disability predating military service.  The Veteran endorsed recurrent back pain on his March 1972 entrance examination.  A July 1972 clinical record includes a request for evaluation noting low back pain following an automobile accident 2 years prior and includes a consultation report noting that the Veteran injured his back playing football 2 years prior.  An October 1972 service treatment record also noted the Veteran's report of low back pain which had been present for about 2 years, also documenting that the Veteran reported hurting his back again while on leave.  

Although the VA examination reports noted review of the Veteran's VA claims file, neither report make mention of these records indicative of  back symptoms predating service.  Thus, the question remains whether the Veteran's low back disability preexisted service, and if so, whether it was permanently aggravated by service beyond the natural progression of the condition.  See 38 U.S.C.A. § 1153 (West 2002).  On remand, a supplemental VA medical opinion should be sought which addresses these questions.      

Finally, the Board notes that the Veteran has not been provided with notice of the laws and regulations pertinent to claims brought under the theory of secondary service connection.  In particular, although the Veteran was informed in an April 2008 letter of the evidence needed to warrant entitlement to service connection on a direct basis, the Veteran has not been provided notice of the elements which are necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's holding in Allen v. Brown, 8 Vet. App. 374 (1995).  At the March 2010 Board hearing, the Veteran presented his contention that his ankle disorder is related to his low back disorder.  Specifically, he asserts that his back pain requires him to readjust his stance when walking and shift his weight continuously, putting increased strain on his ankles.  Therefore, upon remand, the Veteran must be provided with proper notice of the applicable regulations pertaining to claims brought under theory of secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with corrective notice with regard to his claim for service connection for an ankle disorder, containing notice of the criteria necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's holding in Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  Refer the Veteran's VA claims file to an appropriate VA medical professional who has not yet examined the Veteran for an addendum opinion on whether the Veteran's low back disorder is etiologically related to service.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the appellant must be notified.

Thereafter, the examiner should provide an opinion on the following:

i.  Whether the Veteran's degenerative disc disease of the lumbar spine clearly and unmistakably preexisted service.

ii.  If it clearly and unmistakably preexisted service, is there clear and unmistakable evidence of record to conclude that such preexisting disorder was NOT aggravated (permanently worsened beyond normal progression of the disorder) in service.

iii.  If the degenerative disc disease of the lumbar spine did not clearly and unmistakably preexist service, state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current low back disorder arose during or is otherwise related to an event, injury, or disease from his period of military service.

In making the above determinations, the examiner's attention is directed to the following service treatment records:  a July 1972 request for evaluation noting low back pain following an auto accident 2 years prior; a July 1972 consultation report noting the Veteran's report of injuring his back playing football 2 years prior; and an October 1972 record noting the Veteran's report of low back pain which had been present for approximately 2 years. 

The examiner is further advised that, despite the history documented in the June and July 2011 reports of VA medical opinion, the evidence of record does not document a motor vehicle accident in 1982 or a baseball injury in 1997 resulting in additional back pain.  Unless specific evidence can be cited, these should not be considered in making the above determination.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  The AOJ must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the relevant claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled VA examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Thereafter, review the requested medical opinion to ensure that it is responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

5.  After completing the aforementioned directives, consider whether any additional development is appropriate, to potentially include a supplemental medical opinion regarding secondary service connection for an ankle disorder.  Then, readjudicate the claims for entitlement to a service connection for low back and ankle disorders, in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

